DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 12/13/2021, Applicant amended claims 1-5, 8-11, 14-16 and 20 and add new claims 21-24.  Therefore claims 1-24 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/13/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahmad et al. (CN108351074 A) and Birchak et al. (CA 2581165 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-16, 19-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croux et al. (US Pub. 2016/0356152 A1)(hereinafter Croux) in view of Dahl et al. (US Pub. 2015/0114714 A1)(hereinafter Dahl) in view of Zhang et al. (US Pub. 2018/0058206 A1)(hereinafter Zhang) in view of Ahmad et al.
Regarding claim 1, Croux discloses an ultrasonic telemetry system, (Croux, Figs. 1-3 and ¶0016; The communication network is established by connecting a plurality of acoustic modems to tubing at axially spaced locations along the string.)    While Croux discloses acoustic telemetry, Croux does not specifically disclose that the acoustic is ultrasonic acoustic telemetry. Dahl, in the same field of endeavor, however, discloses acoustic telemetry that is ultrasonic. (Dahl, ¶0041; acoustic transducers 208 labeled T1-T5... 208 may be solid- state ultrasonic acoustic transducers.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Croux with the known technique of employing ultrasonic acoustics, as taught by Dahl, since it is one of the known alternative techniques of providing for real-time acoustic telemetry from downhole. (Dahl, ¶0001)
comprising: two or more ultrasonic sensor nodes (Croux, ¶0032; The signals transmitted between the acoustic modems 114 and the surface 104 can encompass control signals, commands, polls for data, data regarding tool status, data indicative of parameters monitored by sensors, etc.,)
embedded within and spaced along an apparatus that is configured to rotate, (Croux, ¶0030; Typically, this is done using a … drill string; ¶0032; a plurality of acoustic communication devices 114a-f (generally referred to herein as modems) are located along the tubing 108 in a linear arrangement) While Croux discloses that the nodes are located along Zhang, Fig. 10 and ¶0077; … electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be positioned at least partially within and/or may be encapsulated within elongate tubular body 30.) Consequently, it would have been obvious for person of ordinary skill in the art to implement Croux with the known technique of the nodes being embedded in the apparatus, as taught by Zhang, since it is one of the known alternative technique for implementing acoustic transmission through elongated tubular bodies in wellbores during the drilling process. (Zhang, ¶0004) 
each of the two or more ultrasonic sensor nodes configured to sense one or more operating conditions of the apparatus; (Croux, ¶0032; the acoustic modem is connected to downhole equipment 112 (e.g., a sensor)…The signals transmitted between the acoustic modems 114 and the surface 104 can encompass … polls for data, data regarding tool status, data indicative of parameters monitored by sensors, etc.,).)
While Croux discloses monitoring downhole apparatuses Croux does not specifically disclose blades disposed on the apparatus and therefore does not disclose two or more blades disposed on the apparatus and spaced along the apparatus wherein at least one of the two or more ultrasonic sensor nodes is disposed between two blades of the two or more blades, the two being blades disposed opposite one another on the apparatus. Ahmad, in the field of downhole33 pipeline equipment, however, discloses Ahmad, Fig.3C and English Text Translation Page 7, Middle Paragraph; Turbine assembly 16 can integrate one or more sensors comprising a vibration sensor on the shaft 22…for operation monitoring and health condition of the turbine assembly) Consequently it would have been obvious for a person of ordinary skill in the art to implement Croux with the known technique including a sonic sensor disposed between two blades of an apparatus, as taught by Ahmad, in order to include the monitoring of a pipeline turbine assembly apparatus. (Ahmad, English Text Translation Page 7, Middle Paragraph)
and an ultrasonic receiver disposed proximate to the apparatus, the ultrasonic receiver configured to receive one or more ultrasonic acoustic waves associated with the one or more operating conditions from the one or more ultrasonic acoustic waves. (Croux, ¶0038; the modem 114a is located closest to the surface 104 and is coupled via a data cable or a wireless connection 140 to a surface control system 142 that can receive, store, process, and/or interpret data from the downhole equipment)
Regarding claim 8, Croux discloses an ultrasonic telemetry system, (Croux, Figs. 1-3 and ¶0016; The communication network is established by connecting a plurality of acoustic modems to tubing at axially spaced locations along the string)    While Croux discloses acoustic telemetry, Croux does not specifically disclose ultrasonic acoustic telemetry. Dahl, in the same field of endeavor, however, discloses the use of ultrasonic acoustic telemetry. (Dahl, ¶0041; acoustic transducers 208 labeled T1-T5... 208 may be solid- state ultrasonic acoustic transducers.)  Consequently, it would Dahl, ¶0001)
comprising: two or more ultrasonic sensor nodes (Croux, ¶0032; The signals transmitted between the acoustic modems 114 and the surface 104 can encompass control signals, commands, polls for data, data regarding tool status, data indicative of parameters monitored by sensors, etc.,)
embedded within and spaced along an apparatus that is configured to rotate, (Croux, ¶0030; Typically, this is done using a jointed tubular … drill string; ¶0032; a plurality of acoustic communication devices 114a-f (generally referred to herein as modems) are located along the tubing 108 in a linear arrangement) While Croux discloses that the nodes are located along the apparatus, Croux does not specifically disclose embedded in the apparatus.  Zhang, in the same field of endeavor, however, discloses the limitation. (Zhang, Fig. 10 and ¶0077; … electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be positioned at least partially within and/or may be encapsulated within elongate tubular body 30.) Consequently, it would have been obvious for person of ordinary skill in the art to implement Croux with the known technique of the nodes being embedded in the apparatus, as taught by Zhang, since it is one of the Zhang, ¶0004) 
each of the two or more ultrasonic sensor nodes configured to sense one or more operating conditions of the apparatus; (Croux, ¶0032; the acoustic modem is connected to downhole equipment 112 (e.g., a sensor)…The signals transmitted between the acoustic modems 114 and the surface 104 can encompass … polls for data, data regarding tool status, data indicative of parameters monitored by sensors, etc.,).)
While Croux discloses monitoring downhole apparatuses Croux does not specifically disclose blades disposed on the apparatus and therefore does not disclose two or more blades disposed on the apparatus and spaced along the apparatus wherein at least one of the two or more ultrasonic sensor nodes is disposed between two blades of the two or more blades, the two being blades disposed opposite one another on the apparatus. Ahmad, in the field of downhole33 pipeline equipment, however, discloses the limitation. (Ahmad, Fig.3C and English Text Translation Page 7, Middle Paragraph; Turbine assembly 16 can integrate one or more sensors comprising a vibration sensor on the shaft 22…for operation monitoring and health condition of the turbine assembly) Consequently it would have been obvious for a person of ordinary skill in the art to implement Croux with the known technique including a sonic sensor disposed between two blades of an apparatus, as taught by Ahmad, in order to include the monitoring of a pipeline turbine assembly apparatus. (Ahmad, English Text Translation Page 7, Middle Paragraph)
Croux, ¶0042; RM 218 communicatively interconnects hub modem 216 to RM 220, and RM 220 is communicatively coupled to a hub modem 222)
 and an ultrasonic receiver disposed proximate to the apparatus. (Croux, ¶0038; the modem 114a is located closest to the surface 104 and is coupled via a data cable or a wireless connection 140 to a surface control system 142 that can receive, store, process, and/or interpret data from the downhole equipment)
Regarding claim 14, Croux discloses a method of monitoring operating conditions of an apparatus, (Croux, Figs. 1-3 and ¶0016; The communication network is established by connecting a plurality of acoustic modems to tubing at axially spaced locations along the string. ¶0030; Typically, this is done using a jointed tubular … drill string; ¶0032; the acoustic modem is connected to downhole equipment 112 (e.g., a sensor)…The signals transmitted between the acoustic modems 114 and the surface 104 can encompass control signals, commands, polls for data, data regarding tool status, data indicative of parameters monitored by sensors, etc.,).)
comprising: rotating the apparatus; (Croux. , ¶0033; The drill pipe rotates a drilling tool during the drilling operation.)
Croux, ¶0032; The signals transmitted between the acoustic modems 114 and the surface 104 can encompass … polls for data, data regarding tool status, data indicative of parameters monitored by sensors, etc.,) While Croux discloses acoustic telemetry, Croux does not specifically disclose acoustic is ultrasonic acoustic telemetry. Dahl, in the same field of endeavor, however, discloses the use of acoustic telemetry that is ultrasonic. (Dahl, ¶0032; acoustic sensors may include, for example, ultrasonic sensors detecting frequencies from 100 to 500 kHz, ¶0041; acoustic transducers 208 labeled T1-T5... 208 may be solid- state ultrasonic acoustic transducers.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Croux with the known technique of ultrasonic transducers, as taught by Dahl, since it is one of the known alternative techniques of providing for real-time acoustic telemetry signals from downhole. (Dahl, ¶0001)
 embedded within the apparatus, (Croux, ¶0030; Typically, this is done using a jointed tubular … drill string; ¶0032; a plurality of acoustic communication devices 114a-f (generally referred to herein as modems) are located along the tubing 108 in a linear arrangement) While Croux discloses that the nodes are located along the apparatus, Croux does not specifically disclose embedded in the apparatus.  Zhang, in the same field of endeavor, however, discloses the limitation. (Zhang, Fig. 10 and ¶0077; … electro-acoustic transmitters 140 and/or electro-acoustic ) Consequently, it would have been obvious for person of ordinary skill in the art to implement Croux with the known technique of the nodes being embedded in the apparatus, as taught by Zhang, since it is one of the known alternative technique for implementing acoustic transmission through elongated tubular bodies in wellbores during the drilling process. (Zhang, ¶0004) 
 data related to one or more operating conditions of the apparatus; (Croux, ¶0032; the acoustic modem is connected to downhole equipment 112 (e.g., a sensor)…The signals transmitted between the acoustic modems 114 and the surface 104 can encompass control signals, commands, polls for data, data regarding tool status, data indicative of parameters monitored by sensors, etc.,).)
receiving, at an ultrasonic hub node disposed on or embedded with the apparatus, one or more ultrasonic waves from one or more ultrasonic sensors; (Croux, ¶0042; RM 218 communicatively interconnects hub modem 216 to RM 220, and RM 220 is communicatively coupled to a hub modem 222)
 transmitting the one or more ultrasonic waves to an ultrasonic receiver adjacent to the apparatus; and analyzing the one or more ultrasonic waves to evaluate the one or more operating conditions of the apparatus. (Croux, ¶0038; the modem 114a is located closest to the surface 104 and is coupled via a data cable or a wireless connection 140 to a surface control system )
Croux does not specifically disclose and determine if a defect has formed in the apparatus. Ahmad however discloses the limitation. (Ahmad, English Text Translation Page 9, Fourth Paragraph; the sound travel time can be used for detecting other state judging line 10 or hydrate, such as preventing corrosion level of assembly 12 and turbine assembly 16 associated with any deposition or failure and so on,) Consequently it would have been obvious for a person of ordinary skill in the art to implement Croux with the known technique if a defect has formed, as taught by Ahmad, in order to include the monitoring of the health of an apparatus. (Ahmad, English Text Translation Page 7, Middle Paragraph)
Regarding claim 2,  wherein the one or more ultrasonic sensor nodes are embedded in the apparatus at a depth of from about 1 cm to about 5 cm. (Zhang, Fig. 10 and ¶0077; electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be operatively attached to an internal surface 34 of elongate tubular body 30… electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be positioned at least partially within and/or may be encapsulated within elongate tubular body 30.) Zhang does not specifically discuss the depth the apparatus is embedded. However, at the time of the claimed invention the depth the apparatus is encapsulated would be an obvious matter In re Aller, 220 F.2d 454, 456.
Regarding claim 3, wherein a distance between at least one ultrasonic sensor node of the one or more ultrasonic sensor nodes and a feature of the apparatus being monitored is from about 1 cm to about 8 cm. (Croux, Figs. 1-3 and ¶0032; the acoustic modem is connected to downhole equipment 112 (e.g., a sensor)…T) While Croux discloses a sensor, Croux does not discuss distance and therefore does not specifically disclose a distance from about 1 cm to about 8 cm.  However, at the time of the claimed invention the distance between the sensor and the sensor node would be an obvious matter of design choice since it has been held that it is not inventive to discover the optimum or workable ranges of operation. In re Aller, 220 F.2d 454, 456.
Regarding claim 4, Croux discloses wherein each of the two or more ultrasonic sensor nodes comprises: a power source; a controller; one or more sensors; and one or more ultrasonic transducers configured to identify and monitor at least one of the one or more operating conditions, the one or more ultrasonic transducers configured to transmit ultrasonic acoustic waves indicative of the at least one of the one or more operating conditions. (Croux, Fig. 2 and ¶0032; the acoustic modem is connected to downhole equipment 112 (e.g., a sensor) ¶¶0033-0034; a transducer 124 …a power supply 130…a processing system 132.)
Regarding claim 5, Ahmad discloses wherein the ultrasonic acoustic waves represent asynchronous packets of information comprising a plurality of separate tones, wherein at least some of the ultrasonic acoustic waves indicate an operating condition Ahmad, Fig.3C and English Text Translation Page 7, Middle Paragraph; Turbine assembly 16 can integrate one or more sensors comprising a vibration sensor on the shaft 22…for operation monitoring and health condition of the turbine assembly)
Regarding claim 9, Dahl discloses wherein a frequency of the ultrasonic acoustic waves is about 80 kHz to about 1.5 MHz. (Dahl, ¶0032; acoustic sensors may include, for example, ultrasonic sensors detecting frequencies from 100 to 500 kHz,)
Regarding claim 10, wherein the two or more ultrasonic sensor nodes are embedded within the apparatus at a depth of about 1 cm to about 5 cm and wherein the ultrasonic receiver is in physical contact with the apparatus.  (Zhang, Fig. 10 and ¶0077; electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be operatively attached to an internal surface 34 of elongate tubular body 30… electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be positioned at least partially within and/or may be encapsulated within elongate tubular body 30.) Zhang does not specifically discuss the depth the apparatus is embedded. However, at the time of the claimed invention the depth the apparatus is encapsulated would be an obvious matter of design choice since it has been held that it is not inventive to discover the optimum or workable ranges of operation. In re Aller, 220 F.2d 454, 456.
Regarding claim 11, wherein a distance between at least one ultrasonic sensor node of the two or more ultrasonic sensor nodes and a feature of the apparatus being Croux, Figs. 1-3 and ¶0032; the acoustic modem is connected to downhole equipment 112 (e.g., a sensor)…T) While Croux discloses a sensor, Croux does not discuss distance and therefore does not specifically disclose a distance from about 1 cm to about 8 cm.  However, at the time of the claimed invention the distance between the sensor and the sensor node would be an obvious matter of design choice since it has been held that it is not inventive to discover the optimum or workable ranges of operation. In re Aller, 220 F.2d 454, 456.
Regarding claim 12, Croux discloses further comprising: an enclosure surrounding at least a portion of the apparatus, wherein each of the ultrasonic sensor nodes is positioned within the enclosure, (Croux, Figs. 2-3, ¶0033; Modem 114 includes a housing 120 that supports an acoustic transceiver assembly 122; ¶0043; Cluster 206 includes IMs 224, 226, 228 and 230… 208 includes IMs 232, 234, and 236)
and wherein the ultrasonic hub node and the ultrasonic receiver are positioned external to the enclosure. (Croux, Figs. 2-3, ¶0043; hub modem 216… hub modem 222…)
Regarding claim 13, Croux discloses wherein each of the two or more ultrasonic sensor nodes comprises: a power source; a controller; one or more sensors; and one or more ultrasonic transducers configured to identify and monitor at least one of the one or more operating conditions, the one or more ultrasonic transducers configured to transmit ultrasonic acoustic waves indicative of the at least one of the one or more operating conditions. Croux, (Fig. 2 and ¶0032; the acoustic modem is ¶¶0033-0034; a transducer 124 …a power supply 130…a processing system 132.)
Regarding claim 15, Croux discloses further comprising: receiving, at one of the two or more ultrasonic sensor nodes, a command to perform a task related to the one or more operating conditions. (Croux, ¶0032; the acoustic modem is connected to downhole equipment 112 (e.g., a sensor)…The signals transmitted between the acoustic modems 114 and the surface 104 can encompass control signals, commands, polls for data, data regarding tool status, data)
Regarding claim 16, Zhang discloses wherein the ultrasonic hub node is embedded within the apparatus. (Zhang, Fig. 10 and ¶0077; electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be operatively attached to an internal surface 34 of elongate tubular body 30… electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be positioned at least partially within and/or may be encapsulated within elongate tubular body 30.) 
Regarding claim 19, Dahl discloses further comprising: determining whether the one or more operating conditions satisfies a threshold; and upon determining the one or more operating conditions exceed the threshold, (Dahl, ¶0058; Event detection may include detecting information deviating from the nominal operating sensor information, e.g., by a threshold amount or a statistically significant amount.)
Dahl,  ¶0057; In response to cuttings hold-up exceeding a threshold level, a circulation rate may be increased; 0058; a notification or alert may be triggered and/or additional diagnostic measures may be taken.)
Regarding claim 20, Dahl discloses wherein the remedial action includes one or more of adjusting a rotational balance of the apparatus by repositioning a mass moveably coupled to the apparatus, adjusting a rotational velocity of the apparatus, or shutting down the apparatus. (Dahl, ¶0034; The drilling system 100 may include sensors, circuitry and processing software and algorithms for providing information about desired drilling parameters relating to the BHA, drill string, the drill bit and downhole equipment such as a drilling motor, steering unit, thrusters, etc.)
Regarding claim 21, Ahmad discloses wherein the apparatus is a shaft of a turbine. (Ahmad, Fig.3C and English Text Translation Page 7, Middle Paragraph; Turbine assembly 16 can integrate one or more sensors comprising a vibration sensor on the shaft 22…for operation monitoring and health condition of the turbine assembly)
Regarding claim 23, Ahmad discloses wherein: two or more blades are disposed opposite one another on the apparatus, and at least one of the one or more ultrasonic sensor nodes is disposed between the two or more blades. (Ahmad, Fig.3C and English Text Translation Page 7, Middle Paragraph; Turbine assembly 16 can )
Regarding claim 24, Ahmad discloses wherein the apparatus is a shaft of a turbine. (Ahmad, Fig.3C and English Text Translation Page 7, Middle Paragraph; Turbine assembly 16 can integrate one or more sensors comprising a vibration sensor on the shaft 22…for operation monitoring and health condition of the turbine assembly)

Claim 7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croux in view of Dahl in view of Zhang in view of Ahmad in view of Song et al. (US Pub. 2018/0058209 A1)(hereinafter Song)
Regarding claim 7, Croux does not disclose, wherein a frequency of the ultrasonic acoustic waves indicates at least one of the one or more operating conditions Song, in the same field of endeavor, however, discloses the limitation. (Song, ¶0032; the acoustic waves the acoustic waves represent asynchronous packets of information comprising a plurality of separate tones, with at least some of the acoustic waves being indicative of a sensed property.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Croux with the known technique of the ultrasonic acoustic waves represent asynchronous packets of information, as taught by Song, in order to provide for the transmitted acoustic waves to indicate as sensed property.
Zhang, Fig. 10 and ¶0077; electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be operatively attached to an internal surface 34 of elongate tubular body 30… electro-acoustic transmitters 140 and/or electro-acoustic receivers 150 may be positioned at least partially within and/or may be encapsulated within elongate tubular body 30.) 
Regarding claim 17, Croux does not specifically discuss the sensed operating conditions and therefore does not disclose wherein the one or more operating conditions include at least one of vibration, temperature, pressure, strain, stress, force, torque, rotational velocity, position, displacement, lubricant degradation, or chemical analysis of lubricant. Song, however, discloses the limitation. (Song, ¶0033; the one or more sensors are selected from one or more of (i) a fluid velocity measurement device; (ii) a temperature sensor; (iii) a pressure sensor; (iv) a fluid density sensor; (v) a microphone; (vi) an ultrasound sensor; (vii) a Doppler shift sensor; (viii) a chemical sensor; (ix) an imaging device; (x) an impedance sensor, (xi) an attenuation sensor, (xii) a fluid resistivity sensor, and (xiii) combinations thereof.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Croux with the known technique of the one or more operating conditions include at least one of vibration, temperature, pressure, strain, stress, force, torque, rotational velocity, position, displacement, lubricant degradation, or chemical analysis of lubricant, as taught by Song, ¶0039)
Regarding claim 18, Croux does not disclose wherein the one or more ultrasonic waves represent asynchronous packets of information comprising a plurality of separate tones, wherein at least some of the ultrasonic waves indicate an operating condition of the apparatus. Song, in the same field of endeavor, however, discloses the limitation. (Song,  ¶0032; the acoustic waves the acoustic waves represent asynchronous packets of information comprising a plurality of separate tones, with at least some of the acoustic waves being indicative of a sensed property.)  Consequently, it would have been obvious for a person of ordinary skill in the art to implement Croux with the known technique of the ultrasonic acoustic waves represent asynchronous packets of information, as taught by Song, in order to provide for the transmitted acoustic waves to indicate as sensed property.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croux in view of Dahl in view of Zhang in view of Hay et al. (US Pub. 2013/0328442 A1)(hereinafter Hay)
Regarding claim 6, Croux does not disclose wherein the power source comprises a power harvester to convert kinetic energy from the apparatus to electrical energy.  Hay in the field of powering drill string devices, however, discloses the limitation. (Hay, ¶0020; Magnetostrictive materials have the ability to convert kinetic/elastic energy into magnetic energy that may be ¶0059; It also may be placed throughout the drill string to power communications repeaters, sensors and actuators like fluid sampling and sensing devices in a distributed manner. Such repeaters may be …acoustic repeaters,) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter to implement Croux with the known technique of a power harvester to convert kinetic energy from the apparatus to electrical energy, as taught by Hay, in order to provide for harvesting mechanical energy downhole and generating electrical power therefrom. (Hay, ¶0006)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croux in view of Dahl in view of Zhang in view of Hay in view of Birchak et al. (CA 2581165 A1)(hereinafter Birchak) 
Regarding claim 22, Hay does not disclose (wherein the power harvester comprises a piezoelectric generator, a spring, and a mass disposed on the spring. Birchak in the same field of endeavor, however discloses the limitation. (Birchak, Page 15, 3rd Paragraph-Page 16, 1st Paragraph;  the monitoring means may include an accelerometer 901 connected to vibrational wave source … produce an electrical signal proportional to the vibrations experienced by wellbore wall 302 in response to the vibrational waves radiated by vibrational… Accelerometer 901 may comprise a spring-loaded membrane having a wearface that contacts wall 302, at least one piezoelectric element attached to this spring-loaded membrane, and a backing mass attached to the at least one piezoelectric element.) Consequently, it would have been obvious for a person of ordinary skill in the Birchak, Page 15, 3rd Paragraph-Page 16, 1st Paragraph)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687